08-2606-ag
          Bhuiyan v. Holder
                                                                                                   BIA
                                                                                            Bukszpan, IJ
                                                                                           A078 517 743
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED ON OR
     AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1
     AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
     BY COUNSEL .


 1             At a stated term of the United States Court of Appeals
 2        for the Second Circuit, held at the Daniel Patrick Moynihan
 3        United States Courthouse, 500 Pearl Street, in the City of
 4        New York, on the 11 th day of January, two thousand ten.
 5
 6        PRESENT:
 7                 GUIDO CALABRESI,
 8                 BARRINGTON D. PARKER,
 9                 RICHARD C. WESLEY,
10                          Circuit Judges.
11        _____________________________________
12
13        MAINNUDDIN BHUIYAN,
14                 Petitioner,
15
16                            v.                                         08-2606-ag
17                                                                       NAC
18        ERIC H. HOLDER, JR., UNITED STATES
19        ATTORNEY GENERAL
20                 Respondent.
21        _____________________________________
22
23        FOR PETITIONER:                    Indra Pal, Brooklyn, New York.
24
25        FOR RESPONDENT:                    Tony West, Assistant Attorney
26                                           General; Barry J. Pettinato,
27                                           Assistant Director; Jennifer R.
28                                           Khouri, Trial Attorney, Office of
29                                           Immigration Litigation, United
30                                           States Department of Justice,
31                                           Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Mainnuddin Bhuiyan, a native and citizen of Bangladesh,

6    seeks review of a May 2, 2008 order of the BIA, affirming

7    the March 12, 2007 decision of the Immigration Judge (“IJ”),

8    dening his application for withholding of removal and relief

9    under the Convention Against Torture (“CAT”).     In re

10   Mainnuddin Bhuiyan, No. A078 517 743 (B.I.A. May 2, 2008),

11   aff’g No. A078 517 743 (Immig. Ct. N.Y. City Mar. 12, 2007).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, we consider both

15   the IJ’s and the BIA’s opinions “for the sake of

16   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

17   2008).   The applicable standards of review are well-

18   established.     Shu Wen Sun v. BIA, 510 F.3d 377, 379 (2d Cir.

19   2007); Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.

20   2008).

21       Although the agency erred in its failure to expressly

22   determine whether Bhuiyan established past persecution, see



                                     2
1    Beskovic v. Gonzales, 467 F.3d 223, 227 (2d Cir. 2006), we

2    find that the agency’s reasonable finding that Bhuiyan can

3    avoid future persecution by relocating within Bangladesh

4    obviates the need for remand.       See Steevenez v. Gonzales,

5    476 F.3d 114, 117-118 (2d Cir. 2007); see also Xiao Ji Chen

6    v. U.S. Dep’t of Justice, 471 F.3d 315, 339 (2d Cir. 2006)

7    (holding that remand is futile “when the reviewing court can

8    ‘confidently predict’ that the agency would reach the same

9    decision absent the errors that were made” (quoting Cao He

10   Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 395 (2d Cir.

11   2005)).   Even where an applicant for withholding of removal

12   has established past persecution, the presumption of future

13   persecution may be rebutted by a finding that “[t]he

14   applicant could avoid a future threat to his or her life or

15   freedom by relocating to another part of the proposed

16   country of removal and, under the circumstances, it would be

17   reasonable to expect the applicant to do so.”       8 C.F.R.

18   § 1208.16(b)(1)(i)(B).

19       The BIA’s determination that Bhuiyan can avoid future

20   threat to his life by relocating to another part of

21   Bangladesh is amply supported by the record.       Bhuiyan

22   testified that he moved to an area of Bangladesh called


                                     3
1    Sylhet because it was “safe for [him] to stay out of [his

2    hometown],” and lived there for four years without incident.

3    Bhuiyan also testified that he “was doing fine” in Sylhet,

4    and only left because the business he started there was not

5    profitable.   In short, even if Bhuiyan established past

6    persecution, the presumption of future persecution was

7    adequately rebutted by the BIA’s reasonable finding that

8    Bhuiyan could relocate within Bangladesh to avoid

9    persecution. See 8 C.F.R. § 1208.16(b)(1)(i)(B); see also

10   Kambolli v. Gonzales, 449 F.3d 454, 457 (2d Cir. 2006)

11   (upholding an IJ’s denial of relief that was supported in

12   part by a finding that the alien “successfully evaded

13   trouble by relocating within [his country of origin]”).

14   Accordingly, we deny Bhuiyan’s petition for review of his

15   application for withholding of removal.

16       Because Bhuiyan fails to sufficiently challenge the

17   agency’s denial of his CAT claim, we deem any such claim

18   waived.   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545

19   n.7 (2d Cir. 2005).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition

23   is VACATED, and any pending motion for a stay of removal in

                                   4
1   this petition is DISMISSED as moot. Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34(b).

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7
8
9                               By:___________________________




                                 5